Citation Nr: 1004558	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Denver, Colorado (RO).

A November 2008 Board decision found that service connection 
was not warranted for posttraumatic stress disorder (PTSD).  
The Veteran appealed the denial to the United States Court 
of Appeals for Veterans Claims (Court).  Consequent to a 
July 2009 Order granting a July 2009 Joint Motion for Remand 
(Joint Motion), the Veteran's appeal has been remanded to 
the Board.

A letter was sent to the Veteran and his attorney on 
November 3, 2009, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's 
readjudication.  A letter was received from the Veteran's 
attorney in December 2009 enclosing declassified weekly 
intelligence reports of the Veteran's service department for 
part of the Veteran's period of service in Vietnam, as well 
as evidence that his unit received certain decorations 
during the Vietnam era.  

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.  


REMAND

In pertinent part, the July 2009 Joint Motion indicated that 
VA erred when it failed to provide sufficient reasons and 
bases for its determination that one of the Veteran's 
claimed stressors could not be verified.  Specifically, the 
Veteran's has asserted that the Saigon airport was mortared 
between mid-June 1966, and mid-July 1966.  The Joint Motion 
rejected the formal finding of the RO, which concluded that 
because the Veteran's whereabouts were unknown between the 
time he landed at the airport in June 1966, and when he 
arrived at Cam Ranh Bay, where the 510th Engineering Company 
was stationed, the stressor could not be verified.  Pointing 
out that the Veteran had provided a specific date range and 
a specific location, as well as an assertion that he was "in 
an inbound status to his permanent unit" at the time the 
airport was allegedly mortared, the Joint Motion indicated 
that

The Board should address whether 
Appellant was assigned to a 
"replacement company" for inbound 
personnel and, if it is verified, 
whether he was stationed at the Saigon 
Airport.  If it is determined that 
Appellant was in a "replacement 
company," the Board should address 
whether it is necessary to attempt to 
obtain all pertinent unit records.

To that end, it is impossible for the Board to address 
whether the Veteran was "assigned to a 'replacement 
company'" without additional personnel records not 
associated with the claims file.  Indeed, review of the 
Veteran's individual personnel records reveals only that he 
was, as noted in the Joint Motion, assigned to the 510th 
Engineering Company in Vietnam on June 28, 1966, and was 
appointed to the rank of E-3 on July 4, 1966 with that same 
Company.  Because further development, to include a 
determination as to whether the Veteran was in fact 
"assigned to a 'replacement company," must be completed, 
remand of the Veteran's appeal is required.

As an ancillary matter, the Veteran's attorney indicated in 
her December 2009 letter that the declassified intelligence 
reports contained confirmation of one or more of the 
Veteran's claimed stressors.  However, these records show 
reports concerning convoys from January 1967 to March 1967, 
when the Veteran's claimed stressor that his convoy was 
attacked was claimed to have occurred in December 1966.  
Similarly, the weekly intelligence summaries discuss the 
months of September 1966, October 1966, and April 1967, 
whereas the dates the Veteran provided for his stressors 
were limited to June 1966, December 1966, and April 1968.  
Accordingly, as these submitted records are insufficient on 
which to grant the Veteran's claim, the additional 
development detailed in the previous paragraph, in concert 
with the directives of the July 2007 Joint Motion, must be 
accomplished.

Accordingly, the case is remanded for the following actions:

1.  Contact the Joint Services Records 
Research Center (JSRRC), the Veteran's 
service branch, and/or any appropriate 
Federal agency, and request records that 
would show 1) the exact date the Veteran's 
plane landed at Saigon Airport, 2) the 
exact date he arrived at Cam Ranh Bay, 3) 
whether the Veteran was assigned to a 
"replacement company" or other such 
auxiliary unit that would have been 
stationed or otherwise located at the 
airport for the interim period.  

Additionally, request morning reports or 
other records showing significant events 
occurring at Saigon Airport for the months 
of June 1966 and July 1966.  If it was 
determined that the Veteran had been 
assigned to a "replacement company" or 
other such auxiliary unit during the 
interim period discussed above, obtain the 
morning reports or other records from that 
unit to show significant events occurring 
at Saigon Airport for the months of June 
1966 and July 1966.

2.  When the above development has been 
completed, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the issue on appeal remains 
denied, provide an additional supplemental 
statement of the case to the veteran and 
his attorney.  After the Veteran and his 
attorney have had an adequate opportunity 
to respond, return the appeal to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



